DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s claim to priority as a divisional application to application no. 14/379,521, filed August 19, 2014, is acknowledged, and therefore also to priority to application no. PCT/US13/26884, filed February 20, 2013, and provisional application no. 61/600,963, filed December 2, 2012. 
Claim Objections
Claims 8, 11 and 20 are objected to because of the following informalities:
“about1200” should be “about 1200” in Claim 8.
“about0.02” should be “about 0.02” in Claim 11.
“about1200” should be “about 1200” in Claim 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-19, and Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 20, it is unclear if the time for thermal treatment includes 30 minutes and 300 minutes, or if times only greater than 30 and less than 300 minutes meet the claim limitations. The specification discloses wherein the thermal treatment is about 30 minutes to about 300 minutes (see para. [0016] and [0043]), and dependent Claim 9, which depends from Claim 1, discloses wherein the thermal treatment is also includes 30 minutes and 300 minutes as part of the range. Examiner interprets the range to be inclusive of 30 minutes and of 300 minutes. 
Regarding Claim 8, it is unclear what the range desired for the thermal treatment is because the language “between greater than about” is ambiguous. It is unclear what the lower limit to the range claimed is. Examiner interprets the range to mean ‘from about 800C or greater to about 1200 C’. 
Regarding Claim 15-17, it is unclear if the treatment referred to is the thermal treatment, or a different treatment. Examiner interprets the claim to mean the thermal treatment. 
Regarding Claim 19, the claim recites the limitation "the friction and/or roughness of structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the claim to mean ‘the friction and/or roughness of the porous structure’.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, from which Claim 9 depends, requires a thermal treatment between 30-300 minutes (see 112b claim interpretation wherein the range is inclusive of 30 and 300 minutes). Claim 9, however, requires a thermal treatment from about 30 minutes to 300 minutes, which is a broader range than the independent claim because ‘about’ 30 minutes may comprise temperatures near but lower than 30 minutes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-9, and 12-14 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hollander (“Structural, mechanical and in vitro characterization of individually structured Ti–6Al–4V produced by direct laser forming”).
Regarding Claim 1, Hollander discloses a method comprising the step of: 
forming a porous structure utilizing a metallic material by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication (see Abstract; see direct laser forming of a Ti alloy reads on direct metal fabrication and solid free-form fabrication), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation by rapid manufacturing of porous structure comprising micro-particles attached to said porous structure; see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed and therefore no substantial reduction in surface area; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); and 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is between about 800 degrees C. and about 1200 degrees C (Pg. 956, Col. 2, Sect. 2.1; 950C for 30 minutes reads on the claimed limitation).


Regarding Claim 2, Hollander discloses an identical thermal treatment to that claimed (see above), and while Hollander does not expressly disclose an average micro-particle diameter to neck diameter ratio greater than 1 and less than 5, it would be obvious to one of ordinary skill in the art that the thermal treatment produce the claimed feature. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Hollander has selected a thermal treatment which reads on the claimed thermal treatment (see Claim 1 above, see Pg. 956, Col. 2, Sect. 2.1) and which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Because the selection of thermal treatment is identical to that claimed, it further would be obvious that the thermal treatment of Hollander would also be configured to at least substantially preserve a desired roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Hollander has selected a thermal treatment which reads on the claimed thermal treatment (see Claim 1 above, see Pg. 956, Col. 2, Sect. 2.1) and which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Because the selection of thermal treatment is identical to that claimed, it further would be obvious that the thermal treatment of Hollander would also be configured to increase the roughness of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 6, Hollander discloses wherein the plurality of micro-particles comprises a powder selected from metal (see Abstract, see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation of porous structure comprising micro-particles of Ti alloy attached to said porous structure).

Regarding Claim 7, Hollander discloses wherein the metallic material is selected from titanium alloy (see Abstract).

Regarding Claim 8, Hollander discloses wherein the porous structure comprises titanium alloy (see Abstract) and wherein the temperature of the thermal treatment of the titanium alloy structure is between greater than about 800C and about 1200 C (Pg. 956, Col. 2, Sect. 2.1; 950C for 30 minutes reads on the claimed limitation).

Regarding Claim 9, Hollander discloses wherein the porous structure is thermally treated from about 30 minutes to 300 minutes (Pg. 956, Col. 2, Sect. 2.1).

Regarding Claim 12, Hollander discloses a particular time and temperature for a thermal treatment and a specific powder size, and as such a specific size of the plurality of micro-particles (Pg. 956, Col. 2, Sect. 2.1). Therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment conditions have been determined for this specific range of micro-particles; additionally, it would be obvious to one of ordinary skill in the art that the thermal treatment conditions were chosen based on the diffusion coefficient of the plurality of micro-particles, as the thermal treatment homogenizes the structure (see also Pg. 956, Col. 2, Sect. 2.1).

Regarding Claim 13, Hollander discloses a particular shape of the porous structure (see Fig. 2) which comprises a specific aspect ratio. Hollander discloses a thermal treatment particularly suited for these structures, and for which is identical to the thermal treatment claimed (see Claim 1 above); therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander has been determined for and is based on the aspect ratio of the porous structure.

Regarding Claim 14, Hollander discloses parts particularly suited for bone tissue ingrowth, which one of ordinary skill in the art would appreciate requires particular surface frictions and roughnesses to perform the function properly (see Pg. 961, Para. 2). Hollander discloses a thermal treatment particularly suited for these structures, and for which is identical to the thermal treatment claimed (see Claim 1 above); therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander has been determined for and is based on the friction properties of the surface of the porous structure such that after the thermal treatment, the surface friction is still suitable for an osteoblast (see Pg. 961, para. 4).

Claims 3, 10-11 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander, as applied to claim 1 above, in further view of Stamp (cited by Applicant in IDS filed July 16, 2019, “The development of a scanning strategy for the manufacture of porous biomaterials by selective laser melting”).
Additionally, Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Stamp (cited by Applicant in IDS filed July 16, 2019, “The development of a scanning strategy for the manufacture of porous biomaterials by selective laser melting”).
Regarding Claim 3, Hollander does not disclose wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof. 
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-

Regarding Claim 10, Hollander does not discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure.
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 
 

	Regarding Claim 11, Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr.
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Regarding Claim 15, Hollander discloses wherein the thermal treatment is identical that claimed. Additionally, one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast (see Pg. 961, Para. 2). For example, Stamp further teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Because the heat treatment of Hollander is well suited to providing an osteoblast with the required surface and roughness properties, and therefore friction values, it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties. Additionally, it would be obvious that the thermal treatment of Hollander produced these claimed results of at least a friction value substantially the same as before heat treatment because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander does not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value prior to treatment is at least substantially the same as the friction value subsequent to treatment, but it would have been obvious and routine skill in the art for Hollander to have used this method of trial and error, or stasticial process control, for having obtained the disclosed thermal treatment because they are extremely common techniques and well-known in the art.

Regarding Claims 16-17, Hollander discloses wherein the thermal treatment is identical to that claimed. Additionally, one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast 
Because the heat treatment of Hollander is well suited to providing an osteoblast with the required surface and roughness properties, and therefore friction values, it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties. Additionally, it would be obvious that the thermal treatment of Hollander produced these claimed results of (Claim 16) a friction value greater than before heat treatment, or further (Claim 17) a friction value within 0-15% of the friction value before heat treatment, because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander does not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value subsequent to treatment is higher than said friction value prior to treatment, but it would have been obvious and routine skill in the art for Hollander to have used this method of trial and error, or stasticial process control, for having obtained the disclosed thermal treatment because they are extremely common techniques and well-known in the art.

Regarding Claim 18, Hollander in view of Stamp disclose wherein the porous structure comprises a desired friction value in order to produce a proper osteoblast (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.



Regarding Claim 20, Hollander discloses a method comprising the step of: 
forming a titanium alloy porous structure formed by rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication (see Abstract; see direct laser forming reads on direct metal fabrication and solid free-form fabrication), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation of porous structure comprising micro-particles attached to said porous structure; see Pg. 956, Col. 2, Section 2.1; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure would increase the bond strength between the micro-particles and said porous structure; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed and therefore no substantial reduction in surface area; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); and 

Hollander further discloses wherein the porous structures are particularly suited for bone tissue ingrowth, which one of ordinary skill in the art would appreciate requires particular surface frictions and roughnesses to perform the function properly (see Pg. 961, Para. 2). Additionally, Stamp teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Hollander moreover discloses a thermal treatment particularly suited for these structures, and for which is identical to the thermal treatment claimed (see above); therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander is determined for and based on friction of the surface of the porous structure such that after the thermal treatment, the surface friction is still suitable for an osteoblast (see Pg. 961, para. 4 and evidence by Stamp above).

Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure. 
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the thermal treatment in a vacuum, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Claim 19 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Stamp, as applied to Claim 17 above, and further in view of Liu (US 20090326674 A1).
Regarding Claim 19, Hollander and Stamp do not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Hollander and Stamp. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Claims 1-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (US 4,331,477 A) in view of Keser (US 20030058605 A1).
Regarding Claim 1, Kubo discloses a method comprising the step of: 
forming a porous structure utilizing a metallic material (see Abstract), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed; When the claimed and prior art products are identical or 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is between about 800 degrees C. and about 1200 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
	Kubo discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

Regarding Claim 2, Kubo in view of Keser are silent towards the micro-particle diameter to neck diameter ratio. However, the process is obvious over Kubo and Keser (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 

	Regarding Claim 3, Kubo discloses wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof (Col. 5, lines 7-9; it would have been obvious that the heat treatment in vacuum or inert gas be carried out in a high vacuum furnace, by resistive heat treatment, or by radiative heat treatment, as these are very well-known and routine devices in the art for heat treatment and vacuum heat treatment).

	Regarding Claim 4, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 5, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical 

	Regarding Claim 6, Kubo in view of Keser discloses wherein the plurality of micro-particles comprises a powder selected from the group consisting of metal, ceramic, metal-ceramic (cermet), glass, glass-ceramic, polymer, composite and combinations thereof (see Abstract of Kubo; one of ordinary skill in the art would appreciate that Ti or Ti-Al micro-particles (metal particles) would exist attached to the porous preform as particles which did not fully melt after the first heat treatment; see Keser para. [0027]; one of ordinary skill in the art would appreciate that rapid prototyping techniques for forming porous structures, such as selective laser sintering and solid freeform fabrication, would also comprise these micro-particles attached to the porous perform after formation, as also appreciated by the definition of the instant invention - see instant specification, para. [0040]).

	Regarding Claim 7, Kubo discloses wherein the metallic material is selected from the group consisting of titanium, titanium alloy, and combinations thereof (see Abstract, Col. 3, line 53).

Regarding Claim 8, Kubo discloses wherein the porous structure comprises titanium alloy (see Abstract, Col. 3, line 53), and the temperature of the thermal treatment of the titanium alloy structure is between greater than about 800 degrees C. and about 1200 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).



	Regarding Claim 10, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace).

	Regarding Claim 11, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr (Col. 5, lines 7-9).

	Regarding Claim 12, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the size of the plurality of micro-particles and the solid-state diffusion coefficient of the plurality of micro-particles (see Abstract and Col. 5, lines 18-19; one of ordinary skill in the art would appreciate that the temperature range has been chosen and is well suited for particular powder particles, such as those of 200 mesh as disclosed by Kubo; see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate this temperature range has been chosen in consideration of the solid-state diffusion of aluminum and titanium, such that the mechanical properties improve but the surface area does not change; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps; further, it would be obvious to one of ordinary skill in the art that Kubo has chosen these temperatures and times in consideration of the parameters claimed, and that they are not arbitrary choices because Kubo discloses a type and size of powder; to be clear, all process limitations have been met by the second heat treatment of Kubo).



	Regarding to Claim 14, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and it would be obvious that the conditions are also therefore chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices because Kubo chooses specific surface areas and porosity; to be clear, all process limitations have been met by the second heat treatment of Kubo).

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 

wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace); and 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is between about 800 degrees C. and about 1200 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), and wherein
the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and 
	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

 	Claim 2 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser, as applied to claim 1, and in further view of Esen (“‘PRODUCTION AND CHARACTERIZATION OF POROUS TITANIUM ALLOYS’’).
	Regarding Claim 2, Kubo in view of Keser are silent towards the micro-particle diameter to neck diameter ratio. However, the process is obvious over Kubo and Keser (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	Furthermore, Esen teaches wherein a sintered materials’ strength may be correlated with the square of the neck to diameter ratio (Pg. 75, see also equation 2.21) such that when the ratio of the neck 
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an average micro-particle diameter to neck diameter ratio of near 1, such as 0.95 and greater than 1, as taught by Esen, for the invention disclosed by Kubo and Keser. One would be motivated to have this ratio in order to produce a sintered part that is porous but also with a high strength (see teaching by Esen above).

Claims 4-5, 14 are alternatively rejected, and Claims 15-19 are rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser, as applied to Claim 1, and further in view of McCracken (US 20090193637 A).
Additionally, Claim 20 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (US 4,331,477 A) in view of Keser (US 20030058605 A1) and McCracken (US 20090193637 A).
Regarding Claim 4, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

Regarding Claim 5, Kubo discloses wherein the selection step is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore increase roughness and friction of said porous structure; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Further, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction 

Regarding to Claim 14, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices; to be clear, all process limitations have been met by the second heat treatment of Kubo).
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Regarding Claims 15-17, Kubo discloses wherein the selecting step comprises determining a surface area value of said porous structure prior to treatment, determining a surface value of said porous structure subsequent to treatment, adjusting the time and temperature of said treatment until the surface value prior to treatment is at least substantially the same as the surface value subsequent to treatment 
	Kubo does not expressly disclose wherein this selection of the thermal treatment parameters are determined from the trial and error, or statistical process and control, for obtaining (Claim 15) an unchanged friction value, for obtaining (Claim 16) an increased friction value, nor for obtaining (Claim 17) a friction value within 0-15% of the porous structure prior to thermal treatment.
However, McCracken teaches wherein it is well-known in the art that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo for which the surface area remains unchanged, to either (Claim 15) preserve, (Claim 16) increase, or further (Claim 17) preserve within 0-15%, the surface roughness and friction value (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

	Regarding Claim 18, Kubo in view of McCracken disclose wherein the porous structure comprises a desired friction value in order to produce proper capacity construction (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.

	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and 

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68; one of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength; additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01); 
wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace); and 
selecting a time and temperature for the thermal treatment, wherein the time is between 30 minutes to 300 minutes and the temperature is between about 800 degrees C. and about 1200 degrees C (see Abstract; see Col. 5, lines 12-14; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14; one of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure; moreover, Kubo selects identical times and temperatures of the thermal treatment, as well as the particle material (titanium alloy), as that claimed and of the instant invention; Thus, the method steps of Kubo read on the claimed method steps, and further, it is obvious to one of ordinary skill in the art that Kubo has chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices; to be clear, all process limitations have been met by the second heat treatment of Kubo).
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

Claim 19 is alternatively rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser and McCracken, as applied to Claim 17, and further in view of Liu (US 20090326674 A1).
	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Kubo. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esen 2009 (“Characterization of loose powder sintered porous titanium and Ti6Al4V alloy”): teaches average neck to average particle diameter ratios for heat treatment at different temperatures (see Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735